2 So.3d 1125 (2009)
Eric DE LA PORTILLA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-3146.
District Court of Appeal of Florida, Third District.
February 25, 2009.
Eric De La Portilla, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., LAGOA, J., and SCHWARTZ, Senior Judge.
Prior report: 877 So.2d 871.
PER CURIAM.
Eric De La Portilla ("defendant") appeals the summary denial of his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse because the trial court erred in finding that defendant's conviction for battery on a law enforcement officer qualified for a violent career criminal sentence. See State v. Hearns, 961 So.2d 211 (Fla.2007). Accordingly, we reverse and remand to resentence defendant without the violent career criminal designation on the battery on a law enforcement officer count.
Reversed and remanded with instructions.